DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 17 December 2021.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAIKIN (U.S. Patent Application Publication #2015/0293881) in view of TSIRKIN (U.S. Patent Application Publication #2017/0068554).

1.  RAIKIN discloses An electronic apparatus, comprising: one or more substrates; and logic coupled to the one or more substrates (see [0026]-[0030]: host includes a chipset, which would be mounted on a substrate, and a CPU and associated control components, which are interpreted as logic), the logic to: provide an interface to a pooled memory (see [0029]: cache controller manages local and remote memory allocations and provides access to those memories in response to a memory request) that is configured as a combination of local memory and remote memory (see [0027]: system memory includes local memory that is part of the host computer, and remote memory that is part of other computers in the cluster), wherein the remote memory is shared between multiple compute nodes (see figure 3, depending on needs and allocation, the memory could be used by only one node or shared by other nodes, looking at host C, the memory is used locally and shared by host b and c), allocate respective memory portions of the pooled memory to respective tenants, associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants (see TSIRKIN below) and two (see [0027], [0029]: the local allocation of memory is treated as another cache level to cache data from the remote allocation, therefore, the local allocation is considered on tier and the remote allocation is considered another tier; additionally, the local and remote allocations would have different performance due to the physical locations of the memory, this would also lead to an interpretation where the local allocation is considered one tier while the remote allocation is considered another tier).
TSIRKIN discloses the following elements not disclosed by RAIKIN: allocate respective memory portions of the pooled memory to respective tenants (see [0019]: hypervisor allocates memory to virtual machines and guest OS {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0018]: Guest OS uses a memory balloon, the balloon that the OS is using is considered as being associated with the Guest OS), and manage the respective memory balloons based on the respective tenants (see [0020]-[0021]: memory balloons are used to balance memory allocation among the virtual machines and guest OS).  RAIKIN already discloses the use of two or more memory tiers, therefore the memory balloon disclosed by TSIRKIN would manage the allocation of the memory pool disclosed by RAIKIN among the virtual machines/Guest OS.  Also, RAIKIN does disclose the use of a memory balloon that operates in conjunction with a hypervisor to manage memory usage.  TSIRKIN provides a more in depth teaching of the use of a memory balloon in a virtualized environment.  The use of a memory balloon as disclosed by TSIRKIN provides improved memory management in a virtual environment.


3.  The apparatus of claim 1, wherein the logic is further to: share a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see TSIRKIN [0019]: multiple applications are associated with the Guest OS, since the balloon is associated with the Guest OS {tenant} the balloon is shared among the applications).

5.  The apparatus of claim 1, wherein the logic is further to: determine if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined, request free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see RAIKIN [0049]: balloons are inflated to deflated on each node in response to memory usage, as memory is exhausted in one node, a balloon is deflated in another node to make memory available).

8.  RAIKIN discloses An electronic system, comprising: pooled memory configured as a combination of local memory and remote memory (see [0027]: system memory includes local memory that is part of the host computer, and remote memory that is part of other computers in the cluster), wherein the remote memory is shared between multiple compute nodes (see figure 3, depending on needs and allocation, the memory could be used by only one node or shared by other nodes, looking at host C, the memory is used locally and shared by host b and c); and logic communicatively coupled to the pooled memory (see [0026]-[0030]: host includes a CPU and associated control components, which are interpreted as logic), the logic to: provide an interface to the pooled memory (see [0029]: cache controller manages local and remote memory allocations and provides access to those memories in response to a memory request), allocate respective memory portions of the pooled memory to respective tenants, associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions, and manage the respective memory balloons based on the respective tenants (see TSIRKIN below) and two or more memory tiers associated with the pooled memory (see [0027], [0029]: the local allocation of memory is treated as another cache level to cache data from the remote allocation, therefore, the local allocation is considered on tier and the remote allocation is considered another tier; additionally, the local and remote allocations would have different performance due to the physical locations of the memory, this would also lead to an interpretation where the local allocation is considered one tier while the remote allocation is considered another tier).
TSIRKIN discloses the following elements not disclosed by RAIKIN: allocate respective memory portions of the pooled memory to respective tenants (see [0019]: hypervisor allocates memory to virtual machines and guest OS {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0018]: Guest OS uses a memory balloon, the balloon that the OS is using is considered as being associated with the Guest OS), and manage the respective memory balloons based on the respective tenants (see [0020]-[0021]: memory balloons are used to balance memory allocation among the virtual machines and guest OS).  RAIKIN already discloses the use of two or more memory tiers, therefore the memory balloon disclosed by TSIRKIN would manage the allocation of the memory pool disclosed by RAIKIN among the virtual machines/Guest OS.  Also, RAIKIN does disclose the use of a memory balloon that operates in conjunction with a hypervisor to manage memory usage.  TSIRKIN provides a more in depth teaching of the use of a memory balloon in a virtualized environment.  The use of a memory balloon as disclosed by TSIRKIN provides improved memory management in a virtual environment.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to associate and manage memory balloons that are associated with a tenant, as disclosed by TSIRKIN.  One of ordinary skill in the art would have been motivated to make such a modification to improve the memory management in a virtual 

10.  The system of claim 8, wherein the logic is further to: share a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see TSIRKIN [0019]: multiple applications are associated with the Guest OS, since the balloon is associated with the Guest OS {tenant} the balloon is shared among the applications).

12.  The system of claim 8, wherein the logic is further to: determine if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined, request free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see RAIKIN [0049]: balloons are inflated to deflated on each node in response to memory usage, as memory is exhausted in one node, a balloon is deflated in another node to make memory available).

15.  RAIKIN discloses A method of managing memory, comprising: providing an interface to a pooled memory (see [0029]: cache controller manages local and remote memory allocations and provides access to those memories in response to a memory request) that is configured as a combination of local memory and remote (see [0027]: system memory includes local memory that is part of the host computer, and remote memory that is part of other computers in the cluster), wherein the remote memory is shared between multiple compute nodes (see figure 3, depending on needs and allocation, the memory could be used by only one node or shared by other nodes, looking at host C, the memory is used locally and shared by host b and c); allocating respective memory portions of the pooled memory to respective tenants; associating respective memory balloons with the respective tenants that correspond to the allocated respective memory portions; and managing the respective memory balloons based on the respective tenants (see TSIRKIN below) and two or more memory tiers associated with the pooled memory (see [0027], [0029]: the local allocation of memory is treated as another cache level to cache data from the remote allocation, therefore, the local allocation is considered on tier and the remote allocation is considered another tier; additionally, the local and remote allocations would have different performance due to the physical locations of the memory, this would also lead to an interpretation where the local allocation is considered one tier while the remote allocation is considered another tier).
TSIRKIN discloses the following elements not disclosed by RAIKIN: allocate respective memory portions of the pooled memory to respective tenants (see [0019]: hypervisor allocates memory to virtual machines and guest OS {tenant}), associate respective memory balloons with the respective tenants that correspond to the allocated respective memory portions (see [0018]: Guest OS uses a memory balloon, the balloon that the OS is using is considered as being associated with the Guest OS), and manage the respective memory balloons based on the respective (see [0020]-[0021]: memory balloons are used to balance memory allocation among the virtual machines and guest OS).  RAIKIN already discloses the use of two or more memory tiers, therefore the memory balloon disclosed by TSIRKIN would manage the allocation of the memory pool disclosed by RAIKIN among the virtual machines/Guest OS.  Also, RAIKIN does disclose the use of a memory balloon that operates in conjunction with a hypervisor to manage memory usage.  TSIRKIN provides a more in depth teaching of the use of a memory balloon in a virtualized environment.  The use of a memory balloon as disclosed by TSIRKIN provides improved memory management in a virtual environment.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to associate and manage memory balloons that are associated with a tenant, as disclosed by TSIRKIN.  One of ordinary skill in the art would have been motivated to make such a modification to improve the memory management in a virtual environment, as taught by TSIRKIN.  RAIKIN and TSIRKIN are analogous/in the same field of endeavor as both references are directed to managing shared memory using memory balloons.

17.  The method of claim 15, further comprising: sharing a particular memory balloon of the respective memory balloons associated with a particular tenant of the respective tenants among two or more applications associated with the particular tenant (see TSIRKIN [0019]: multiple applications are associated with the Guest OS, since the balloon is associated with the Guest OS {tenant} the balloon is shared among the applications).

19.  The method of claim 15, further comprising: determining if a first memory balloon of the respective memory balloons associated with a first tenant of the respective tenants has no free pages; and, if so determined. requesting free pages from a second balloon of the respective memory balloons associated with a second tenant of the respective tenants (see RAIKIN [0049]: balloons are inflated to deflated on each node in response to memory usage, as memory is exhausted in one node, a balloon is deflated in another node to make memory available).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAIKIN (U.S. Patent Application Publication #2015/0293881) and TSIRKIN (U.S. Patent Application Publication #2017/0068554) as applied to claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 above, and further in view of QUINN (U.S. Patent Application Publication #2020/0285588).

2.  The apparatus of claim 1 (see RAIKIN above), wherein the logic is further to: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see QUINN below).
QUINN discloses the following features not disclosed by RAIKIN: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see [0037], [0041]: affinity domains for memory assigned to a CPU).  The (see [0037]).  In a NUMA system, different memory regions may have different access times due to local and remote memory being allocated (see [0041]).  The system disclosed by RAIKIN is a NUMA system since each host can be allocated local memory and memory that is remote and located on another host.  Creating affinity domains, as disclosed by QUINN, would improve memory access and ensure that memory that is allocated has similar characteristics (see [0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to provide memory affinity for two or more applications, as disclosed by QUINN.  One of ordinary skill in the art would have been motivated to make such a modification to improve memory access performance, as taught by QUINN.  RAIKIN and QUINN are analogous/in the same field of endeavor as both references are directed to systems with non-uniform memory access.

9.  The system of claim 8 (see RAIKIN above), wherein the logic is further to: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see QUINN below).
QUINN discloses the following features not disclosed by RAIKIN: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see [0037], [0041]: affinity domains for memory assigned to a CPU).  The use of affinity domains can improve memory access time (see [0037]).  In a NUMA system, different memory regions may have different access times due to local and (see [0041]).  The system disclosed by RAIKIN is a NUMA system since each host can be allocated local memory and memory that is remote and located on another host.  Creating affinity domains, as disclosed by QUINN, would improve memory access and ensure that memory that is allocated has similar characteristics (see [0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to provide memory affinity for two or more applications, as disclosed by QUINN.  One of ordinary skill in the art would have been motivated to make such a modification to improve memory access performance, as taught by QUINN.  RAIKIN and QUINN are analogous/in the same field of endeavor as both references are directed to systems with non-uniform memory access.

16.  The method of claim 15 (see RAIKIN above), further comprising: providing memory affinity for two or more applications associated with a particular tenant of the respective tenants (see QUINN below).
QUINN discloses the following features not disclosed by RAIKIN: provide memory affinity for two or more applications associated with a particular tenant of the respective tenants (see [0037], [0041]: affinity domains for memory assigned to a CPU).  The use of affinity domains can improve memory access time (see [0037]).  In a NUMA system, different memory regions may have different access times due to local and remote memory being allocated (see [0041]).  The system disclosed by RAIKIN is a NUMA system since each host can be allocated local memory and memory that is (see [0041]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAIKIN to provide memory affinity for two or more applications, as disclosed by QUINN.  One of ordinary skill in the art would have been motivated to make such a modification to improve memory access performance, as taught by QUINN.  RAIKIN and QUINN are analogous/in the same field of endeavor as both references are directed to systems with non-uniform memory access.

Allowable Subject Matter
Claims 4, 6-7, 11, 13-14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136